DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they not made using India ink or its equivalent that secures solid black lines as required by 37 CFR 1.84(a)(1) (figure 1), no space is present in the abbreviation “Fig.5” (figure 5), and no period is present in the abbreviation “Fig” (figures 8, 9, 10). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Densimeter (page 3, line 8), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The term Coresta is misspelled as Corresta (page 6, line 20) and the spelling plain is used where plane would be correct (page 7, line 4). Appropriate correction is required.

Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms appear. See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) and MPEP § 2173.05(a) I.
Bending Stiffness: The resistance of a material to a bending force applied perpendicular to the plane of the material (page 7, lines 3-4).
Downstream: The relative position between elements of the filter or smoking article in relation to the direction of mainstream smoke as it drawn from a lit end of the smoking article through the filter (page 2, lines 20-22).
Hardness: The resistance to deform (page 2, lines 26-27).
Ovality: The degree of deviation from a perfect circle (page 4, line 31).
Upstream: The relative position between elements of the filter or smoking article in relation to the direction of mainstream smoke as it drawn from a lit end of the smoking article through the filter (page 2, lines 20-22).

Regarding claims 4 and 17, the claim recites a property of the claimed smoking article. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. Therefore, for the purposes of this Office action, any smoking article having all the claimed physical features will be considered to have the claimed ovality properties.

Regarding claims 6-7 and 16, the claim recites a property of the claimed smoking article. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. Therefore, for the purposes of this Office action, any smoking article having all the claimed physical features will be considered to have the claimed bending stiffness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryter (WO 2013/034652) in view of Taniguchi (US 2012/0118309).

Regarding claims 1-3 and 15, Ryter discloses a smoking article (abstract) having a cylindrical filter rod and a filter attached using tipping paper (page 15, top). The filter is surrounded by plug wrap having a basis weight between about 60 gsm and about 130 gsm (page 10, bottom) and a permeability of less than about 20 CORESTA units (page 11, top). Ryter does not explicitly (a) disclose the downstream end of the filter having a specific hardness and (b) the basis weight and ovality falling within the claimed ranges.
Regarding (a), Taniguchi teaches a cigarette having a filter [0001] made of cellulose acetate fiber tow having a length of 20 mm [0108] that has a filter hardness of 93.7% (table 1, example 7). Taniguchi additionally teaches this filter hardness promotes thickness retention of the filter [0026] without increasing pressure drop [0022].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter of Ryter with the filter of Taniguchi. One would have been motivated to do so since Taniguchi teaches a filter hardness value that promotes thickness retention in the filter without increasing pressure drop.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the basis weight fall within the claimed range, thereby also making the ovality fall within the claimed range since applicant's specification states that the ovality range of the claimed smoking article is an inherent property of a filter wrapper having a basis weight between 50 and 100 gm-2 (page 4, lines 9-14) as is present in the smoking article of modified Ryter. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claims 4 and 17, the article of modified Ryter is considered to inherently possess the claimed ovality property since it teaches all the claimed structural limitations as set forth above.

Regarding claim 5, modified Ryter teaches all the claim limitations as set forth above. Modified Ryter does not explicitly the filter wrapper having a basis weight within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the basis weight fall within the claimed range. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claims 6-7 and 16, the article of modified Ryter is considered to inherently possess the claimed bending stiffness since it teaches all the claimed structural limitations as set forth above.

Regarding claim 8, Ryter discloses that the filter is made from a plug of cellulose acetate tow (page 9, lines 1-2). 

Regarding claim 9, modified Ryter teaches all the claim limitations as set forth above. Modified Ryter does not explicitly teach the filter having a specific denier per filter.
Taniguchi teaches that the average fineness of a single fiber of the cellulose ester tow is preferably about 1 to 10 deniers [0059], while the filter of example 7 is made from a cellulose acetate fiber tow having a filament of 2.2 deniers with a Y shaped cross section. Taniguchi does not explicitly disclose a filter having a denier per filament of about 5.0 to about 12.0 denier per filament.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the filaments of Taniguchi have an average fineness between 5 and 10 deniers. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 11, Taniguchi teaches that a composite particle is affixed to the cellulose acetate ester tow of the filter with a plasticizer [0026].

Regarding claim 12, Ryter discloses that the plug wrap and tipping paper have perforations located along the filter section (page 16, top).

Regarding claim 13, modified Ryter teaches all the claim limitations as set forth above. Ryter additionally discloses that the thickness of the plug wrap is between about 25 and 50 microns (page 11, first paragraph). Modified Ryter does not explicitly teach the thickness falling within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plug wrap thickness fall within the claimed range. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 14, Ryter discloses that the filter has a second filter segment that extends to the furthest downstream end of the smoking article (page 15, top, figure 1, reference numeral 22).

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryter (WO 2013/034652) in view of Taniguchi (US 2012/0118309) as applied to claim 1 above, and further in view of Shinozaki (US 2014/0366901) and and Xebex (already of record) and TAPPI T 489 (already of record), as evidenced by Xebex Catalogue (already of record).

Regarding claim 6, modified Ryter teaches all the claim limitations as set forth above. Modified Ryter does not explicitly teach the plug wrap having a bending stiffness of at least about 0.04 N in any direction.
Shinozaki teaches a flavor inhaler having a thick paper tube surrounding it [0002]. The thick paper undergoes a groove forming process producing papers with bending moments of approximately 40 gf.cm, which is considered to be approximately 0.08 N ([0067], figure 7B, sample F), as discussed further below. Shinozaki additionally teaches that the paper has fire and heat resistance [0003].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wrapper of modified Ryter with the thickness of Shinozaki. One would have been motivated to do so since Shinozaki teaches a paper having fire and heat resistance.
While Shinozaki teaches bending moment instead of bending stiffness, the claimed bending stiffness values can be calculated using the bending moment values of Shinozaki. Shinozaki teaches that the bending moment was measured using a digital taber type stiffness tester from Toyo Seiki Seisaku-sho, Ltd [0067]. Xebex teaches a No. 155 Taber Type Stiffness Tester that is used to measure stiffness of comparatively hard materials such as paperboard (top). Xebex Catalogue teaches an enlarged photograph of the stiffness tester of Xebex showing a Toyoseiki decal on the front and the contact information of Toyo Seiki Seisaku-sho, Ltd.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the measurement of modified Ryter was carried out with the No. 155 Taber Type Stiffness Tester of Xebex because Shinozaki teaches that a digital taber type stiffness tester from Toyo Seiki Seisaku-sho, Ltd. was used for the testing and Xebex teaches a Taber Type Stiffness Tester made by Toyo Seiki Seisaku-sho, Ltd.
Xebex teaches that the stiffness tester is used with the TAPPI T489 test method, and TAPPI T489 teaches that TAPPI T489 is a test procedure used to measure the resistance to bending of paper.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TAPPI T489 test method with the stiffness tester of Xebex. One would have been motivated to do so since Xebex teaches a stiffness tester that uses the TAPPI T489 test method and TAPPI T489 teaches a method of measuring the resistance to bending of paper and paperboard.
A bending moment of approximately 40 gf.cm, when measured using a No. 155 Taber Type Stiffness Tester and the TAPPI T489 method is considered to be equivalent to approximately 0.08 N ([0067], figure 7B, sample F).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryter (WO 2013/034652) in view of Taniguchi (US 2012/0118309) as applied to claim 1 above, and further in view of Shinozaki (US 2014/0366901) and and Xebex (already of record) and TAPPI T 489 (already of record), as evidenced by Xebex Catalogue (already of record).

Regarding claim 7, modified Ryter teaches all the claim limitations as set forth above. Modified Ryter does not explicitly teach the plug wrap having a bending stiffness of at least about 0.08 N.
Shinozaki teaches a flavor inhaler having a thick paper tube surrounding it [0002]. The thick paper undergoes a groove forming process producing papers with bending moments of approximately 40 gf.cm, which is considered to be approximately 0.08 N ([0067], figure 7B, sample F), as discussed further below. Shinozaki additionally teaches that the paper has fire and heat resistance [0003].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wrapper of modified Ryter with the thickness of Shinozaki. One would have been motivated to do so since Shinozaki teaches a paper having fire and heat resistance.
While Shinozaki teaches bending moment instead of bending stiffness, the claimed bending stiffness values can be calculated using the bending moment values of Shinozaki. Shinozaki teaches that the bending moment was measured using a digital taber type stiffness tester from Toyo Seiki Seisaku-sho, Ltd [0067]. Xebex teaches a No. 155 Taber Type Stiffness Tester that is used to measure stiffness of comparatively hard materials such as paperboard (top). Xebex Catalogue teaches an enlarged photograph of the stiffness tester of Xebex showing a Toyoseiki decal on the front and the contact information of Toyo Seiki Seisaku-sho, Ltd.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the measurement of modified Ryter was carried out with the No. 155 Taber Type Stiffness Tester of Xebex because Shinozaki teaches that a digital taber type stiffness tester from Toyo Seiki Seisaku-sho, Ltd. was used for the testing and Xebex teaches a Taber Type Stiffness Tester made by Toyo Seiki Seisaku-sho, Ltd.
Xebex teaches that the stiffness tester is used with the TAPPI T489 test method, and TAPPI T489 teaches that TAPPI T489 is a test procedure used to measure the resistance to bending of paper.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TAPPI T489 test method with the stiffness tester of Xebex. One would have been motivated to do so since Xebex teaches a stiffness tester that uses the TAPPI T489 test method and TAPPI T489 teaches a method of measuring the resistance to bending of paper and paperboard.
A bending moment of approximately 40 gf.cm, when measured using a No. 155 Taber Type Stiffness Tester and the TAPPI T489 method is considered to be equivalent to approximately 0.08 N ([0067], figure 7B, sample F).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ryter (WO 2013/034652) in view of Taniguchi (US 2012/0118309) as applied to claim 1 above, as further evidenced by CORESTA Recommended Method No. 41 (already of record).

Regarding claim 10, Taniguchi teaches that the filter provides a resistance to draw of 178 mmWg (table 1, example 7). mmWg is the pressure drop measured using a water gauge [0074]. CORESTA Recommended Method No. 41 teaches that the draw resistance of a cigarette or filter rod is the static pressure difference between the two ends of the specimen (page 2, line 31). One of ordinary skill in the art would therefore recognize that the pressure drop measurements of Taniguchi are also resistance to draw measurements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,834,961 (hereafter referred to as Kuersteiner).

Regarding claims 1 and 5, Kuersteiner claims a smoking article comprising a tobacco rod, a filter comprising a plug of filtration material that defines a downstream end segment of the smoking article, the plug being surrounded by one or more filter wrappers, tipping material attaching the tobacco rod and the filter, wherein the one or more filter wrappers have a basis weight between 70 grams per square meter and 80 gramps per square meter (column 14, lines 20-36), and an ovality of the furthest downstream end of the smoking article, after a 50% deformation of the furthest downstream end of the smoking article, is less than about 25% (column 14, lines 40-45).

Regarding claim 2, Kuersteiner claims the hardness of the smoking article at the downstream end being at least about 92% (column 14, lines 37-39).

Regarding claims 3 and 16, Kuersteiner claims hardness of the smoking article at the downstream end segment being no more than about 94% (column 14, lines 26-29).

Regarding claims 4 and 17, Kuersteiner claims that the ovality is tested after the smoking article has been subjected to a smoking test (column 14, lines 40-45).

Regarding claims 6-7 and 16, Kuersteiner claims that the one or more filter wrappers have a bending stiffness of at least about 0.08 N in a machine direction of the filter wrapper (column 14, lines 46-48).

Regarding claim 8, Kuersteiner claims that the filtration material comprises cellulose acetate (column 14, lines 48-49).

Regarding claim 9, Kuersteiner claims that the filtration material has a denier per filament of between about 5.0 dpf and 12.0 dpf (column 14, lines 50-52).

Regarding claim 10, Kuersteiner claims that the filter provides a resistance to draw of beween about 130 mm H2O and 210 mm H2O (column 14, lines 53-55).

Regarding claim 11, Kuersteiner claims that the filter includes an adhesive (column 14, lines 56-57).

Regarding claim 12, Kuersteiner claims that the tipping material includes a ventilation zone at a location about the filter (column 14, lines 58-60).

Regarding claim 14, Kuersteiner claims that the filtration material extends to the furthest downstream end of the filter (column 14, lines 30-32).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,834,961 (hereafter referred to as Kuersteiner) in view of Ryter (WO 2013/034652).
	
Regarding claim 13, Kuersteiner claims all the claim limitations as set forth above. Kuersteiner does not explicitly claim the thickness of the at least one filter wrapper.
Ryter discloses a smoking article (abstract) having a plastic plug wrap with a thickness of between about 25 and 50 microns (page 11, first paragraph).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the at least one filter wrapper of Kuersteiner for the plastic plug wrap of Ryter since both wraps cover a cigarette filter. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747